DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate processing apparatus.  Independent Claims 1, 12, 21, and 25 identify the following uniquely distinct combination of features:
Claim 1: “each of the more than one independent unidirectional torque transmission band having a corresponding band height for the predetermined arm link height and a variable lateral thickness such that each of the more than one independent unidirectional torque transmission band includes a segment of laterally increased cross section for the corresponding band height,” in combination with the other claim limitations.
Claim 12: “a band segment coupled to at least one lateral side of the respective one of the more than one independent unidirectional torque transmission band, the band segment being configured to form a structural doubler member to change a thickness of the respective one of the more than one independent unidirectional torque transmission band,” in combination with the other claim limitations.
Claim 21: “each of the more than one independent unidirectional torque transmission band having a corresponding band height for the predetermined arm link height and a variable lateral thickness such that each of the more than one independent unidirectional torque transmission 
Claim 25: “a first band portion extending longitudinally between the first and second pulleys and a second band portion extending longitudinally between the first and second pulleys where a thickness of the second band portion is greater than a thickness of the first band portion,” in combination with the other claim limitations.

The independent claims overcome the prior art of record since they require the above-cited limitations.
The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652